UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4113



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MELVIN R. FENTRESS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
02-93)


Submitted:   June 24, 2003                 Decided:   July 24, 2003


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David C. Wright, Stephen Z. Meehan, Joseph B. Tetrault, WRIGHT &
MEEHAN, Baltimore, Maryland, for Appellant. Thomas M. DiBiagio,
United States Attorney, Lisa M. Griffin, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Melvin R. Fentress was found guilty, following a bench trial

by a magistrate judge, for violating 38 C.F.R. § 1.218(b)(11)

(2002).      The district court affirmed the conviction.                        On appeal to

this court, Fentress alleges that:                    (1) § 1.218(b)(11) is merely a

penalty      and    not    a    substantive          offense    for     which    he    can    be

convicted;         (2)    the       regulation       is    constitutionally       void       for

vagueness; (3) the regulation is constitutionally overbroad; and

(4)    the   evidence          at    trial   was      insufficient       to     support      the

conviction.         We have reviewed the record and find no reversible

error. Regarding the first three issues, we affirm for the reasons

stated by the district court in its memorandum affirming the

conviction.         See United States v. Fentress, No. CR-02-93 (D. Md.

Jan. 13, 2003). Regarding the last issue, we find that any rational

trier of the fact could have found the essential elements of the

crime beyond a reasonable doubt. See Glasser v. United States, 315

U.S. 60, 80 (1942) (stating review standard).

       Accordingly, we affirm Fentress’ conviction. We dispense with

oral    argument         because      the    facts        and   legal    contentions         are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                                      AFFIRMED


                                                 2